48 So.3d 103 (2010)
Ronald PALMER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-4589.
District Court of Appeal of Florida, First District.
November 10, 2010.
Ronald Palmer, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner Ronald Palmer seeks belated appeal from an order denying his motion to withdraw plea made pursuant to Florida Rule of Criminal Procedure 3.170(l). However, that motion postponed rendition of the judgment and sentence pursuant to Florida Rule of Appellate Procedure 9.020(h). The order denying the motion is not separately appealable. Palmer is currently seeking belated appeal from judgment and sentence in this court's case number 1D10-3036. We therefore deny the instant petition without prejudice to Palmer's right to pursue belated appeal in 1D10-3036. Petitioner may challenge the order denying motion to withdraw plea in the direct appeal that will follow if belated appeal is granted in 1D10-3036.
PETITION DENIED.
BENTON, PADOVANO, and CLARK, JJ., concur.